DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Objections withdrawn in light of the amendment.  
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claim(s) 1, 4-6, 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2016/0001410 to Koyama.
Koyama teaches the following: 
1. A warm-up method for a machine system including a machine component, a machine sensor configured to sense temperature of the machine component, and a processing unit electrically connected to the machine component and the machine sensor, the machine component being a transmission machine component (Abstract, Figs. 1-5, paragraphs 32-44, 65), the method comprising steps of: 
A) activating, by the processing unit, the machine component to execute a warm-up operation for warming up the machine component (Claim 1); 
B) determining, by the processing unit, whether the machine component is warmed up based on a target temperature corresponding to the machine component and a temperature of the machine component that is currently sensed by the machine sensor (claim 1); and 
C) when it is determined that the machine component is warmed up, making, by the processing unit, the machine component not execute the warm-up operation (claim 1). 
1. The warm-up method of claim 1, the machine system including a plurality of the machine components, and a plurality of the machine sensors each configured to sense a temperature of a respective one of the machine components, wherein: step A) includes activating each of the machine components to execute the warm-up operation; step B) includes determining whether the machine components are all warmed up based on a plurality of target temperatures corresponding respectively to the machine components and the temperatures respectively of the machine components that are currently sensed by the machine sensors, respectively; and step C) includes, when it is determined that the machine components are all warmed up, making the machine components not execute the warm-up operation (Fig. 2-5, paragraphs 43-65, claim 2-3). 
1. The warm-up method of claim 2, further comprising steps of: D) when it is determined that only a portion of the machine components is warmed up, making, by the processing unit, the portion of the machine components not execute the warm-up operation; and E) repeating step B) after step D); wherein step C) includes, when it is determined that all of the machine components are warmed up, stopping each of the machine components that is currently executing the warm-up operation from continuing to execute the warm-up operation (Figs. 6, 8, 10, paragraphs 68-76, 84-104). 
Applicant argues that Koyama fails to teach D) when it is determined that only a portion of the machine components is warmed up, making, by the processing unit, the portion of the machine components not execute the warm-up operation.  The examiner respectfully disagrees.  Koyama teaches separate terminations of warmup operations of the spindle and feed screw (paragraphs 101-104), including specifically stopping only warm-up of the spindle or only warm-up of the feed screw by changing the parameters (paragraphs 101-104), wherein Koyama teaches “each feed screw and the spindle can be individually activated and stopped by changing the parameters”, and therefore reads on when it is determined that only a portion of the machine components is warmed up, making, by the processing unit, the portion of the machine components not execute the warm-up operation.  
4. The warm-up method of claim 3, wherein step D) includes: when it is determined that only a portion of the machine components is warmed up, making each of the machine component(s) in the portion that is currently executing the warm-up operation stop executing the warm-up operation (Figs. 6, 8, 10, paragraphs 68-76, 84-104). 
5. The warm-up method of claim 3, further comprising, after step D), steps of: F) determining, by the processing unit, whether at least one of the machine components that is currently not executing the warm-up operation is not warmed up; and G) when it is determined that at least one of the machine components that is currently not executing the warm-up operation is not warmed up, activating, by the processing unit, each of said at least one of the machine components to execute the warm-up operation (Figs. 6, 8, 10, paragraphs 68-76, 84-104). 
6. The warm-up method of claim 2, further comprising a step of: H) for each of the machine components, deriving, by the processing unit, the target temperature corresponding to the machine component based on at least one of plural historic machine temperatures of the machine component that were sensed by the corresponding one of the machine sensors respectively at plural past time points (Abstract, paragraphs 47, 49, 50, 52, 59, 60, 68, 85, 94). 
8. The warm-up method of claim 2, wherein step C) includes: when it is determined that the machine components are all warmed up, making each of the machine components stop executing the warm-up operation (Figs. 6, 8, 10, paragraphs 68-76, 84-104). 
9. The warm-up method of claim 1, wherein, in step (B), the determination as to whether the machine component is warmed up is based on whether the temperature of the machine component has reached the target temperature corresponding to the machine component (claims 1, 4). 
10. The warm-up method of claim 1, further comprising a step of: H) deriving, by the processing unit, the target temperature based on at least one of plural historic machine temperatures of the machine component that were sensed by the machine sensor respectively at plural past time points (Abstract, paragraphs 47, 49, 50, 52, 59, 60, 68, 85, 94). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama as applied above, and further in view of U.S. Pub. No. 2012/0144685 to Atwell.
Koyama fails to teach 
13. The warm-up method of claim 1, further comprising steps of: K) when it is determined that the machine component has not warmed up yet, determining, by the processing unit, whether a predetermined time period has elapsed since step A) is performed; and L) generating, by the processing unit, and outputting a failure message when it is determined that the predetermined time period has elapsed.
Atwell teaches 
13. The warm-up method of claim 1, further comprising steps of: K) when it is determined that the machine component has not warmed up yet, determining, by the processing unit, whether a predetermined time period has elapsed since step A) is performed; and L) generating, by the processing unit, and outputting a failure message when it is determined that the predetermined time period has elapsed (paragraphs 54-55).
Koyama and Atwell are analogous art because they are from the same field of endeavor or similar problem solving area, warming up machines.  
Since Atwell teaches diagnostic testing that enables performing the diagnostics without requiring a personal computer (PC): no extra equipment to carry or place in a work area; no wires or wireless interface to a PC required; no PC to buy, damage, or lose; and no issues with hardware and software compatibility because the software system is integrated with the hardware; further enables the ability to perform quick measurements in the middle of a lengthy measurement session on a PC without interrupting work flow or losing data (the systems operate independently); a means to quickly validate measurements taken on PC based software; a faster, simpler, user interface (UI) for quick measurements that are not possible on a PC based system; and access to sensor data through a direct hardware interface which is not possible with a PC; further enables advantages include control of wireless interface options through a direct hardware interface which is not possible via wireless remote devices (i.e., a PC cannot change arm Wi-Fi settings while communicating via Wi-Fi) (paragraph 70), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the technique of diagnostic testing as taught by Atwell to improve the warm-up method of Koyama for the predictable results of enabling performing the diagnostics without requiring a personal computer (PC): no extra equipment to carry or place in a work area; no wires or wireless interface to a PC required; no PC to buy, damage, or lose; and no issues with hardware and software compatibility because the software system is integrated with the hardware; further enables the ability to perform quick measurements in the middle of a lengthy measurement session on a PC without interrupting work flow or losing data (the systems operate independently); a means to quickly validate measurements taken on PC based software; a faster, simpler, user interface (UI) for quick measurements that are not possible on a PC based system; and access to sensor data through a direct hardware interface which is not possible with a PC; further enables advantages include control of wireless interface options through a direct hardware interface which is not possible via wireless remote devices (i.e., a PC cannot change arm Wi-Fi settings while communicating via Wi-Fi) (paragraph 70).  
Allowable Subject Matter
Claim 11 allowed.  Claim 7, 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Response to Arguments
Applicant's arguments filed 5/24/22 have been fully considered but they are not persuasive. 
Applicant argues that Koyama fails to teach D) when it is determined that only a portion of the machine components is warmed up, making, by the processing unit, the portion of the machine components not execute the warm-up operation.  The examiner respectfully disagrees.  Koyama teaches separate terminations of warmup operations of the spindle and feed screw (paragraphs 101-104), including specifically stopping only warm-up of the spindle or only warm-up of the feed screw by changing the parameters (paragraphs 101-104), wherein Koyama teaches “each feed screw and the spindle can be individually activated and stopped by changing the parameters”, and therefore reads on when it is determined that only a portion of the machine components is warmed up, making, by the processing unit, the portion of the machine components not execute the warm-up operation.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754. The examiner can normally be reached 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean Shechtman/           Primary Examiner, Art Unit 2896